DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,675,889 in view of Elst et al. (# US 2002/0197569). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent (889) and is covered by the US Patent (889) since the US patent and the instant application are claiming common subject matter except non-polymeric amino alcohol/ether has the formula: 

    PNG
    media_image1.png
    121
    306
    media_image1.png
    Greyscale

 wherein R1 is a C1-16 hydrocarbyl chain, wherein the hydrocarbyl chain contains at least one hydroxyl or C1-4 ether group and optionally contains a tertiary amine; m is 1-2; R2 is a C1-16 alkyl, optionally containing aromaticity, R2 optionally containing an ether linkage; t is 0-1; q is 1-2; and t+m+q=3. 
Elst et al. teaches that to have the image with improved presentation characteristic, the coating composition comprises amino alcohol or amino ether ([0027]).

    PNG
    media_image2.png
    345
    421
    media_image2.png
    Greyscale
 .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate non-polymeric amino alcohol/ether taught by Elst et al. in to the dispersing agent of US Patent (889) in order to have the image with improved presentation characteristic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Shipway et al. (# US 2015/0015638) good reference an inkjet ink that is characterized by exceptionally low sedimentation rate of glass frit and pigment particles. Practically, the ink reversibly gels upon extended standing, thus preventing sedimentation entirely (see Abstract).

(2) Shipway et al. (# US 2014/0044894) discloses an anti-slip, ink jet inks and a glass panel having the anti-slip ink printed thereon (see Abstract).

(3) Fornara et al. (# US 2013/0342593) discloses Ceramic inkjet inks comprising ceramic inorganic pigments having average particle size between 0.1 and 0.8 micrometer an organic medium and a dispersant, the dispersant being the reaction product of a polyethyleneimine with a homo- or co-polyester based on lactic acid, and method for decorating green or fired ceramic bodies by the use of the above ceramic inkjet inks (see Abstract). 

(4) Berden et al. (# US 2007/0256455) discloses a method for preparing a glass substrate with a durable colored pattern, in which method the colored patterns is allowed to fuse into the glass substrate during the melting of the glass substrate (see Abstract).

(5) Fores Fernandes et al. (# US 2015/0291841) discloses digital glaze composition for ceramic supports comprising, at least one water-free solvent formed by 

(6) de Ollveira et al. (# US 2013/0236732) discloses metals or metal alloys are steel, including stainless steel, chromium, copper, titanium, tin, zinc, brass and aluminum. Examples of glass are soda-lime glass, borosilicate glass, lead crystal and silica glass. The glass may, for example, be panel glass, hollow glass such as vessel glass, or laboratory equipment glass. The ceramic may, for example, be a ceramic based on the oxides SiO2, Al2O3, ZrO2 or MgO, or the corresponding mixed oxides. Examples of the polymer which, like the metal too, may be present in the form of a film, are polyethylene (PET), e.g. HDPE or LDPE, polypropylene, polyisobutylene, polystyrene (PS), polyvinyl chloride (PVC), polyvinylidene chloride, polyvinyl butyral, polytetrafluoroethylene ([0018]).

(7) Flores et al. (# US 2013/0196124) discloses "Polyol" in this context means any product having an average of about two or more hydroxyl groups per molecule. Examples include low molecular weight products called "extenders" with number average molecular weight less than about 500 Dalton such as aliphatic, cycloaliphatic and aromatic polyols, especially diols, having 2-20 carbon atoms, more typically 2-10 polyisobutylene polyols, polyacrylate polyols, halogenated polyesters and polyethers, and the like, and mixtures thereof ([0024]).

(8) Schmid (# US 2012/0282311) discloses the high molecular weight organic material for the pigmenting of which the pigments or pigment compositions according to the invention may be used may be of natural or synthetic origin. High molecular weight organic materials usually have molecular weights of about from 103 to 108 g/mol or even more. They may be, for example, natural resins, drying oils, rubber or casein, or natural substances derived therefrom, such as chlorinated rubber, oil-modified alkyd resins, viscose, cellulose ethers or esters, such as ethylcellulose, cellulose acetate, cellulose propionate, cellulose acetobutyrate or nitrocellulose, but especially totally synthetic organic polymers (thermosetting plastics and thermoplastics), as are obtained by polymerisation, polycondensation or polyaddition. From the class of the polymerisation resins there may be mentioned, especially, polyolefins, such as polyethylene, polypropylene or polyisobutylene, and also substituted polyolefins, such as polymerisation products of vinyl chloride, vinyl acetate, styrene, acrylonitrile, acrylic 

(9) Ito et al. (# US 2009/0117276) discloses: a process for digitally printing on ceramic article (see Abstract) or glass article substrate using an ink jetted through a nozzle by (see Abstract;  [0015]):
a) providing a mixed metal oxide ([0016]; [0022]) dispersed in a continuous hydrocarbon medium with a dispersing agent (see Abstract), 
b) jetting said mixed metal oxide dispersed in said continuous medium using said dispersing agent onto said substrate to form a pigmented digital image, wherein said pigmented digital image on said substrate develops into a colored image upon firing said ceramic substrate or heating said glass substrate to provide tempering or annealing ([0015]; [0036]); 
c) optionally applying a glaze over said digital image ([0072]); and 
d) heating said ceramic article at an elevated temperature or heating said glass article to anneal or temper it, wherein said image from mixed metal oxide develops color intensity upon heating ([0007]; [0012]-[0034]). 
12. The process of claim 11, wherein the mixed metal oxide pigment that develops its color intensity and hue after firing at 600 °C. or above for a ceramic substrate or 400 °C. or above for a glass substrate (800 to 1000 C; [0015]). 
13. The process of claim 11, wherein said mixed metal oxide is at least one ceramic pigment of mixed metal oxides which contain a combination of two or more 
However, Ito et al. explicitly did not discloses: The dispersing agent comprising a reaction product of polyisobutylene with maleic acid and/or anhydride further reacted with an amino ether/alcohol to form at least one of ester, amide and salt linkages between the amino ether/alcohol and said reaction product of maleic acid and/or anhydride thereof with polyisobutylene.
14. The process of claim 11, wherein said reaction product of polyisobutylene with maleic acid and/or anhydride has a number average molecular weight from 500 to 2500 g/mole and an acid number from 40 to 200 mgKOH/g of dispersant and said non-polymeric amino alcohol/ether has the formula: 
    PNG
    media_image1.png
    121
    306
    media_image1.png
    Greyscale
wherein R1 is a C1-16 hydrocarbyl chain, wherein the hydrocarbyl chain contains at least one hydroxyl or C1-4 ether group and optionally contains a tertiary amine; m is 1-2; R2 is a C1-16 alkyl, optionally containing aromaticity, R2 optionally containing an ether linkage; t is 0-1; q is 1-2; and t+m+q=3. 

(10) Psaila et al. (# US 2011/0152142) discloses the dispersion comprises: (a) a metal base; (b) a surfactant; and (c) an organic medium in which the metal base is uniformly dispersed by physical processes, wherein the metal base has a mean average particle size of at least 10 nanometres to less than 1 .mu.m; and the dispersion has a solids content of greater than 15 wt % (see Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853